
	
		II
		Calendar No. 527
		111th CONGRESS
		2d Session
		S. 1272
		[Report No. 111–257]
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2009
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for the designation of the Devil's Staircase
		  Wilderness Area in the State of Oregon, to designate segments of Wasson and
		  Franklin Creeks in the State of Oregon as wild or recreation rivers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Devil’s Staircase Wilderness Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Devil's Staircase
			 Wilderness Proposal and dated June 10, 2009.
			(2)SecretaryThe
			 term Secretary means—
				(A)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
				(B)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
				(3)StateThe
			 term State means the State of Oregon.
			(4)WildernessThe
			 term Wilderness means the Devil's Staircase Wilderness designated
			 by section 3(a).
			3.Devil's Staircase
			 Wilderness, Oregon
			(a)DesignationIn accordance with, and in furtherance of
			 the purposes of, the Wilderness Act (16 U.S.C. 1131 et seq.), the Federal land
			 in the State administered by the Chief of the Forest Service and the Director
			 of the Bureau of Land Management, comprising approximately 29,650 acres, as
			 generally depicted on the map, is designated as wilderness and as a component
			 of the National Wilderness Preservation System, to be known as the
			 Devil's Staircase Wilderness.
			(b)Map; Legal
			 Description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file with the Committee on Natural Resources of
			 the House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a map and legal description of the Wilderness.
				(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct errors in the map and legal description.
				(3)AvailabilityThe
			 map and legal description filed under paragraph (1) shall be on file and
			 available for public inspection in—
					(A)the Office of the
			 Chief of the Forest Service; and
					(B)the Office of the
			 Director of the Bureau of Land Management.
					(4)Conflict between
			 map and legal descriptionIn the case of a conflict between the
			 map and the legal description filed under paragraph (1), the map shall
			 control.
				(c)AdministrationThe Secretary shall administer the
			 Wilderness—
				(1)in a manner that
			 maintains and restore the wilderness character of the Wilderness; and
				(2)in accordance
			 with—
					(A)the Wilderness Act
			 (16 U.S.C. 1131 et seq.), except that any reference in that Act to the
			 effective date shall be considered to be a reference to the date of enactment
			 of this Act; and
					(B)the Oregon
			 Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–328).
					(d)Incorporation of
			 Acquired Land and InterestsAny land within the boundary of the
			 Wilderness that is acquired by the United States shall—
				(1)become part of the
			 Wilderness; and
				(2)be managed in
			 accordance with—
					(A)this section;
			 and
					(B)any other
			 applicable laws.
					(e)Fish and
			 wildlifeNothing in this
			 section affects the jurisdiction or responsibilities of the State with respect
			 to wildlife and fish in units of the National Forest System in the
			 State.
			(f)Adjacent
			 management
				(1)In
			 generalNothing in this section creates any protective perimeter
			 or buffer zone around the Wilderness.
				(2)Activities
			 outside wildernessThe fact that a nonwilderness activity or use
			 on land outside the Wilderness can be seen or heard within the Wilderness shall
			 not preclude the activity or use outside the boundary of the Wilderness.
				(g)WithdrawalSubject to valid rights in existence on the
			 date of enactment of this Act, the Federal land within the Wilderness is
			 withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws relating to mineral and geothermal leasing or mineral
			 materials.
				(h)Protection of
			 tribal rightsNothing in this
			 section diminishes—
				(1)any rights of an
			 Indian tribe in existence on the date of enactment of this Act; or
				(2)any tribal rights
			 regarding access to the Wilderness for tribal activities, including spiritual,
			 cultural, and traditional food gathering activities.
				4.Wild and scenic
			 river designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
			
				(208)Franklin
				Creek, Oregon
					(A)In
				generalThe 4.5-mile segment of Franklin Creek, Oregon, from the
				headwaters of the Creek to the private land boundary in sec. 8, T. 22 S., R. 10
				W., to be administered by the Secretary of Agriculture as a wild river.
					(B)Lateral
				boundariesNotwithstanding section 3(b), the lateral boundaries
				of the wild river area along Franklin Creek shall include an average of not
				more than 640 acres per mile measured from the ordinary high water mark on both
				sides of the Creek.
					(209)Wasson Creek,
				Oregon
					(A)In
				generalThe following segments of Wasson Creek, Oregon:
						(i)The 4.2-mile
				segment from the eastern edge of sec. 17, T. 21 S., R. 9 W., downstream to the
				boundary of sec. 11 and 12, T. 21 S., R. 10 W., to be administered by the
				Secretary of Interior as a wild river.
						(ii)The 5.9-mile
				segment downstream from the boundary of sec. 11 and 12 to the private land
				boundary in sec. 22, T. 21 S., R. 10 W., to be administered by the Secretary of
				Agriculture as a wild river.
						(B)Lateral
				boundariesNotwithstanding section 3(b), the lateral boundaries
				of the wild river area along Wasson Creek shall include an average of not more
				than 640 acres per mile measured from the ordinary high water mark on both
				sides of the
				Creek.
					.
		
	
		1.Short titleThis Act may be cited as the
			 Devil’s Staircase Wilderness Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Devil’s Staircase
			 Wilderness Proposal and dated June 15, 2010.
			(2)SecretaryThe
			 term Secretary means—
				(A)with respect to land
			 under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
				(B)with respect to land
			 under the jurisdiction of the Secretary of the Interior, the Secretary of the
			 Interior.
				(3)StateThe
			 term State means the State of Oregon.
			(4)WildernessThe
			 term Wilderness means the Devil’s Staircase Wilderness designated
			 by section 3(a).
			3.Devil’s staircase
			 wilderness, Oregon
			(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately
			 30,540 acres of Forest Service land and Bureau of Land Management land in the
			 State, as generally depicted on the map, is designated as wilderness and as a
			 component of the National Wilderness Preservation System, to be known as the
			 Devil’s Staircase Wilderness.
			(b)Map; legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare a map and legal description of the
			 Wilderness.
				(2)Force of
			 lawThe map and legal description prepared under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct clerical and typographical errors in the map and
			 legal description.
				(3)AvailabilityThe
			 map and legal description prepared under paragraph (1) shall be on file and
			 available for public inspection in the appropriate offices of the Forest
			 Service and Bureau of Land Management.
				(c)AdministrationSubject to valid existing rights, the area
			 designated as wilderness by this section shall be administered by the Secretary
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—
				(1)any reference in that Act
			 to the effective date shall be considered to be a reference to the date of
			 enactment of this Act; and
				(2)any reference in that Act
			 to the Secretary of Agriculture shall be considered to be a reference to the
			 Secretary that has jurisdiction over the land within the Wilderness.
				(d)Fish and
			 WildlifeNothing in this section affects the jurisdiction or
			 responsibilities of the State with respect to fish and wildlife in the
			 State.
			(e)Adjacent
			 management
				(1)In
			 generalNothing in this section creates any protective perimeter
			 or buffer zone around the Wilderness.
				(2)Activities outside
			 wildernessThe fact that a nonwilderness activity or use on land
			 outside the Wilderness can be seen or heard within the Wilderness shall not
			 preclude the activity or use outside the boundary of the Wilderness.
				(f)Protection of Tribal
			 RightsNothing in this section diminishes any treaty rights of an
			 Indian tribe.
			(g)Transfer of
			 administrative jurisdiction
				(1)In
			 generalAdministrative jurisdiction over the approximately 49
			 acres of Bureau of Land Management land north of the Umpqua River in sec. 32,
			 T. 21 S., R. 11 W, is transferred from the Bureau of Land Management to the
			 Forest Service.
				(2)AdministrationThe
			 Secretary shall administer the land transferred by paragraph (1) in accordance
			 with—
					(A)the Act of March 1, 1911
			 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.);
			 and
					(B)any laws (including
			 regulations) applicable to the National Forest System.
					4.Wild and Scenic River
			 designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
			
				(210)Franklin Creek,
				OregonThe 4.5-mile segment from its headwaters to the line of
				angle points within sec. 8, T. 22 S., R. 10 W., shown on the survey recorded in
				the Official Records of Douglas County, Oregon, as M64-62, to be administered
				by the Secretary of Agriculture as a wild river.
				(211)Wasson Creek,
				OregonThe 10.1-mile segment in the following classes:
					(A)The 4.2-mile segment from
				the eastern boundary of sec. 17, T. 21 S., R. 9 W., downstream to the western
				boundary of sec. 12, T. 21 S., R. 10 W., to be administered by the Secretary of
				the Interior as a wild river.
					(B)The 5.9-mile segment from
				the western boundary of sec. 12, T. 21 S., R. 10 W., downstream to the eastern
				boundary of the northwest quarter of sec. 22, T. 21 S., R. 10 W., to be
				administered by the Secretary of Agriculture as a wild
				river.
					.
		Amend the title so as to read:
	 A bill to provide for the designation of the Devil's Staircase
	 Wilderness Area in the State of Oregon, to designate segments of Wasson and
	 Franklin Creeks in the State of Oregon as components of the National Wild and
	 Scenic Rivers System, and for other
	 purposes..
	
		August 5, 2010
		Reported with an amendment and an amendment to the
		  title
	
